Case 4:18-cv-00247-ALM
      Case 2:18-cv-04003-SMB
                        Document
                             Document
                                 71 Filed
                                        44-1
                                          07/24/18
                                              Filed 01/06/19
                                                     Page 1 ofPage
                                                              5 PageID
                                                                   1 of 5#: 1290




                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


JASON LEE VAN DYKE                                 §
                                                   §
                                                   §   Civil Action No. 4:18-CV-247
v.                                                 §   Judge Mazzant
                                                   §
THOMAS RETZLAFF, a/k/a DEAN                        §
ANDERSON, d/b/a VIA VIEW FILES LLC,                §
and VIA VIEW FILES                                 §



                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant Thomas Retzlaff’s Second Amended TCPA Motion

to Dismiss (Dkt. #44), Defendant’s Notice of Approaching TCPA Deadlines and Request for

Hearing (Dkt. #59), Defendant’s First Amended Notice of Approaching TCPA Deadlines and

Motion to Set Hearing (Dkt. #67), and Joint Motion for Clarifying Order (Dkt. #55). After

reviewing the relevant pleadings and motions, the Court finds that all the motions should be denied.

                                        BACKGROUND

       On March 28, 2018, Plaintiff Jason Lee Van Dyke filed suit against Defendant in the 431st

State District Court of Texas. On April 10, 2018, Defendant removed the case to federal court.

The basis of Plaintiff’s claims revolve around numerous allegedly harassing, false, and defamatory

statements and publications made by Defendant about Plaintiff. On April 11, 2018, Plaintiff filed

his Second Amended Complaint asserting claims for libel per se, intrusion on seclusion, and

tortious interference with an existing contract (Dkt. #7). On April 10, 2018, Defendant filed a

Motion to Dismiss pursuant to the Texas Citizens Participation Act (“TCPA”) (Dkt. #5), which

the Court denied as moot pursuant to Plaintiff’s amended complaint (Dkt. #53). As a result, on

May 22, 2018, Defendant filed his Second Amended TCPA Motion to Dismiss (Dkt. #44). On
Case 4:18-cv-00247-ALM
      Case 2:18-cv-04003-SMB
                        Document
                             Document
                                 71 Filed
                                        44-1
                                          07/24/18
                                              Filed 01/06/19
                                                     Page 2 ofPage
                                                              5 PageID
                                                                   2 of 5#: 1291



May 29, 2018, Plaintiff filed his response (Dkt. #48). On June 11, 2018, the parties filed a Joint

Motion for Clarifying Order (Dkt. #55). Specifically, the parties request clarification as to whether

discovery is stayed in this case as a result of Defendant’s motion to dismiss. On July 3, 2018,

Defendant filed a Notice of Approaching TCPA Deadlines and Request for Hearing (Dkt. #59).

On July 20, 2018, Defendant filed a First Amended Notice of Approaching TCPA Deadlines and

Motion to Set Hearing (Dkt. #67). The Court first addresses whether the TCPA applies in federal

court, then discusses the requests for a hearing and clarification.

                                            ANALYSIS

       The TCPA is an anti-SLAPP (“Strategic Litigation Against Public Participation”) statute

that is designed to “encourage and safeguard the constitutional rights of persons to petition, speak

freely, associate freely, and otherwise participate in government to the maximum extent permitted

by law and, at the same time, protect the rights of a person to file meritorious lawsuits for

demonstrable injury.” TEX. CIV. PRAC. & REM. CODE § 27.002. “To achieve this, the TCPA

provides a means for a defendant, early in the lawsuit, to seek dismissal of certain claims in the

lawsuit.” NCDR, L.L.C. v. Mauze & Bagby, P.L.L.C., 745 F.3d 742, 746 (5th Cir. 2014).

       Filing a motion to dismiss under the TCPA “stops discovery in the action until the court

has ruled, save for limited discovery relevant to the motion.” Cuba v. Pylant, 814 F.3d 701, 707

(5th Cir. 2016) (citing TEX. CIV. PRAC. & REM. CODE ANN. §§ 27.003(c), 27.006(b) (West 2011)).

Moreover, the statute provides an accelerated timetable for addressing such a motion: “[t]he court

must set a hearing on the motion within 60 days of service (90 or 120 days in certain exceptional

cases involving crowded dockets, good cause, or TCPA-related discovery) . . . and the court must

rule on the motion within 30 days after the hearing.” Id. (citing TEX. CIV. PRAC. & REM. CODE

ANN. §§ 27.004, 27.005 (West 2011)). If a court fails to abide by such deadlines, the motion is



                                                  2
Case 4:18-cv-00247-ALM
      Case 2:18-cv-04003-SMB
                        Document
                             Document
                                 71 Filed
                                        44-1
                                          07/24/18
                                              Filed 01/06/19
                                                     Page 3 ofPage
                                                              5 PageID
                                                                   3 of 5#: 1292



deemed denied by operation of law and the defendants may appeal. See TEX. CIV. PRAC. & REM.

CODE § 27.008(a).

           Defendant avers that the TCPA not only applies in federal court but also requires that the

Court dismiss all of Plaintiff’s claims (Dkt. #44 at pp. 3; 26). Federal courts sitting in diversity1

apply state substantive law rather than federal common law. Erie R.R. Co. v. Tompkins, 304 U.S.

64, 78 (1938). Stated differently, federal courts apply state common law but federal procedural

rules. Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 427 (1996); Foradori v. Harris, 523

F.3d 477, 486 (5th Cir. 2008). Performing an Erie analysis involves a multi-step inquiry. First,

the Court must determine whether the statute is procedural or substantive. State procedural statutes

are not applied in federal courts. Erie, 304 U.S. at 78. Second, the Court determines whether the

state substantive law conflicts with federal procedural rules; if so, then the federal rule applies. All

Plaintiffs v. All Defendants, 645 F.3d 329, 333 (5th Cir. 2011).

           The Fifth Circuit has yet to address whether the TCPA is procedural or substantive, or

whether it applies in federal court. See Diamond Consortium, Inc. v. Hammervold, No. 17-40582,

2018 WL 2077910, at *3 n.3 (5th Cir. May 3, 2018) (“we follow previous panels in assuming

without deciding that Texas’s anti-SLAPP statute applies in federal court.”); Block v. Tanenhaus,

867 F.3d 585, 589 (5th Cir. 2017) (“[t]he applicability of state anti-SLAPP statutes in federal court

is an important and unresolved issue in this circuit.”); Cuba, 814 F.3d at 706 (“we first review the

TCPA framework, which we assume—without deciding—controls as the state substantive law in

these diversity suits.”); Culbertson v. Lykos, 790 F.3d 608, 631 (5th Cir. 2015) (“[w]e have not

specifically held that the TCPA applies in federal court; at most we have assumed without deciding

its applicability.”). Although the Fifth Circuit has assumed that the TCPA is a controlling state



1
    Here, the Court’s jurisdiction is based on diversity of citizenship. See (Dkt. #7 at ¶ 2.1).

                                                              3
Case 4:18-cv-00247-ALM
      Case 2:18-cv-04003-SMB
                        Document
                             Document
                                 71 Filed
                                        44-1
                                          07/24/18
                                              Filed 01/06/19
                                                     Page 4 ofPage
                                                              5 PageID
                                                                   4 of 5#: 1293



substantive statute, Cuba, 814 F.3d at 706, the Court finds persuasive the dissent in Cuba.

Specifically, United States Circuit Judge James E. Graves in his dissent found that

           the TCPA is procedural and must be ignored. The TCPA is codified in the Texas
           Civil Practice and Remedies Code, provides for a pre-trial motion to dismiss claims
           subject to its coverage, establishes time limits for consideration of such motions to
           dismiss, grants a right to appeal a denial of the motion, and authorizes the award of
           attorneys’ fees if a claim is dismissed. This creates no substantive rule of Texas
           law; rather, the TCPA is clearly a procedural mechanism for speedy dismissal of a
           meritless lawsuit that infringes on certain constitutional protections. Because the
           TCPA is procedural, I would follow Erie’s command and apply the federal rules.

Cuba, 814 F.3d at 720 (citations omitted). The dissent continued to explain that even if the TCPA

were substantive, it is inapplicable in federal court because it conflicts with Federal Rules of Civil

Procedure 12 and 56. Id. at 719–720. As such, the dissent concluded that

           the TCPA is procedural and we may not apply it when sitting in diversity. Even if,
           however, it could be said that the TCPA is substantive, then there is no doubt that
           it must yield to the Federal Rules of Civil Procedure because it directly conflicts
           with the pre-trial dismissal mechanisms of Rules 12 and 56.

Id. at 721.

           Agreeing with the dissent in Cuba, United States Magistrate Judge Andrew W. Austin in

the Western District of Texas denied a motion to dismiss pursuant to the TCPA. Rudkin v. Roger

Beasley Imports, Inc., No. 1:17-CV-849, 2017 WL 6622561, at *1–*3 (W.D. Tex. Dec. 28, 2017),

report and recommendation adopted, 2018 WL 2122896.2 Specifically, Magistrate Judge Austin

found that

           the TCPA contains procedural provisions setting forth deadlines to seek dismissal,
           deadlines to respond, and even deadlines for the court to rule, as well as appellate
           rights, and the recovery of attorney’s fees. It is a procedural statute and thus not
           applicable in federal court. Even if the statute is viewed to be somehow substantive,
           it still cannot be applied in federal court, as its provisions conflict with Rules 12
           and 56, rules well within Congress’s rulemaking authority.

Id. at *3.


2
    The Court notes that although Rudkin is currently on appeal to the Fifth Circuit, a ruling has not yet been issued.

                                                             4
    Case 4:18-cv-00247-ALM
          Case 2:18-cv-04003-SMB
                            Document
                                 Document
                                     71 Filed
                                            44-1
                                              07/24/18
                                                  Filed 01/06/19
                                                         Page 5 ofPage
                                                                  5 PageID
                                                                       5 of 5#: 1294



           Adopting the reasoning of the dissent in Cuba and the District Court in the Western District

    of Texas, the Court finds that the TCPA, regardless if classified as procedural or substantive, does

    not apply in federal court. Accordingly, the Court finds that Defendants’ motion to dismiss should

    be denied. Consequently, the Court further finds that Defendant’s requests for a hearing on his

    motion to dismiss should be denied as moot. Finally, the Court clarifies that discovery is not stayed

    in this case. Instead, the deadlines as set out in the Court’s Scheduling Order (Dkt. #54) are to

    remain in effect.

                                             CONCLUSION

           It is therefore ORDERED that Defendant’s Second Amended TCPA Motion to Dismiss

    (Dkt. #44) is hereby DENIED. It is further ORDERED that Defendant’s Notice of Approaching

.   TCPA Deadlines and Request for Hearing (Dkt. #59) and First Amended Notice of Approaching

    TCPA Deadlines and Motion to Set Hearing (Dkt. #67) are hereby DENIED as moot. Regarding

    the parties’ Joint Motion for Clarifying Order (Dkt. #55), the parties are ORDERED to abide by

    the deadlines as set out in the Court’s Scheduling Order (Dkt. #54).

           SIGNED this 24th day of July, 2018.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                     5
